Citation Nr: 0921553	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-18 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1950 to 
June 1952.  He also served with a National Guard component of 
the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Here, the Veteran's service treatment records (STRs) contain 
a December 1951 entry noting that the Veteran had a cold for 
the previous month, and was wheezing.  A January 1952 entry 
noted moderate pharyngitis, and some wheezing.  The October 
1950 entrance examination did not note that the Veteran 
experienced asthma, and there was a normal clinical 
evaluation of his lungs and chest.  At entrance onto active 
duty the Veteran completed a report of medical history where 
he answered "no" to the question of whether he ever had had 
asthma.  See October 1950 report of medical history.  A June 
1952 discharge examination revealed a normal clinical 
evaluation for the lungs and chest, and the examiner noted 
that although the Veteran experienced mild asthma as a child, 
he currently did not have asthma.

Regarding evidence of a current disability, the record 
contains an August 2005 letter by R.F., MD, noting that he 
was currently treating the Veteran for asthma, and noted that 
the Veteran was on an Advair inhaler twice a day.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initially, the Board notes that a veteran is presumed to have 
been in sound condition when he entered active duty, except 
for defects, infirmities, or disorders noted at his entrance 
into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008).  The presumption of soundness may be 
rebutted by clear and unmistakable evidence showing that the 
disorder pre-existed military service and was not aggravated 
thereby.  Id.  

In this case, a remand is required because there is no 
medical opinion of record discussing the relationship between 
the Veteran's currently diagnosed asthma and his time spent 
on active duty, particularly the in-service notations of 
wheezing.  Therefore, the Board finds that a remand is 
required to obtain a medical nexus opinion to determine 
whether it is at least as likely as not that the Veteran's 
asthma is traceable to his time spent on active duty, taking 
into consideration the December 1951 and January 1952 entries 
mentioning wheezing.

Additionally, the record contains a request for a hearing 
before an RO decision review hearing officer, received on 
June 1, 2007, at the Muskogee Regional Office.  No action was 
taken on this request.  Therefore, the Veteran should be 
contacted and asked whether he still wishes to have a hearing 
before a RO decision review officer.  If so, a hearing should 
be scheduled.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
examination to obtain a nexus opinion 
regarding the medical probability that 
currently shown asthma is attributable to 
the Veteran's active military service.  
The examiner should take a detailed 
history from the Veteran, particularly 
with respect to symptoms (such as 
wheezing) that the Veteran experienced 
during service and during the interim 
period since service.  The examiner 
should provide an opinion as to the 
probabilities that the Veteran had asthma 
during service and whether asthma he now 
experiences is the same disease process 
he had in service.  (The in-service 
entries dated in December 1951 and 
January 1952 which reference wheezing 
should be taken into account when 
providing an opinion.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  The AOJ should contact the Veteran 
and inquire as to whether he still wishes 
to have a hearing at the AOJ before a 
decision review officer.  If so, the 
hearing should be scheduled.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

